ORDER

PER CURIAM.
Plaintiffs, Carmen E. Millican, husband, and Patrick H. Millican, son, appeal from the judgment of the trial court, entered pursuant to a jury verdict, in favor of plaintiffs on their action for the wrongful death of Elizabeth Millican. The jury awarded damages of $50,000.00 and assessed Elizabeth’s fault at 75 percent and the trial court entered judgment accordingly.
We have reviewed the record on appeal and find the evidence to support the jury verdict was not insufficient; no error of law appears. An opinion would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).